Citation Nr: 0946948	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  09-30 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial compensable evaluation for squamous 
cell carcinoma, left helical rim (claimed as multiple 
myeloma/skin cancer).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The Veteran served on active duty from July 1949 to March 
1954.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 2008 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.

This appeal has been advanced on the Board's docket.  
38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) 
(2009).

In October 2009, the Veteran submitted a claim seeking 
entitlement to special monthly compensation based on a need 
for the regular aid and attendance of another person and/or 
on being housebound.  This claim has not yet been adjudicated 
by the RO, and is referred back to the RO for appropriate 
development and consideration.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The Veteran is seeking an increased evaluation for his 
service-connected squamous cell carcinoma, left helical rim 
(claimed as multiple myeloma/skin cancer).  

After reviewing the Veteran's claims folder, the Board finds 
that an additional VA examination is required in order to 
ascertain the current severity of the Veteran's service-
connected squamous cell carcinoma, left helical rim (claimed 
as multiple myeloma/skin cancer).  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2009).  Specifically, the May 2008 
VA examination of the skin was conducted without the 
Veteran's claims folder or medical records being made 
available to the VA examiner.  Thus, it is unclear whether 
this examination fully and accurately describes the Veteran's 
residuals of squamous cell carcinoma.  Citing the paucity of 
medical records, the VA examiner stated, "the fact that he 
has had extensive dermatologic issues with varying treatments 
makes it difficult for me to comment with certainty about the 
diagnosis in question."  Barr v. Nicholson, 21 Vet. App. 
303, 311 (2007).  

Since his May 2008 VA examination, the Veteran has submitted 
additional statements indicating that his physical condition 
has greatly declined as a result of cancer.  On his July 2008 
notice of disagreement, the Veteran reported ongoing chronic 
weight loss.  He also reported complaints of chronic pain in 
the muscles and joints, as well as a loss of muscle tissues.  
Finally, he reported a newly forming skin cancer on his 
scalp.  More recently, the Veteran submitted an Examination 
for Housebound Status or Permanent Need for Regular Aid and 
Attendance, VA Form 21-2680, which noted that he now has 
shortness of breath due to lung cancer.  This evidence was 
submitted without waiver of RO consideration.  See 38 C.F.R. 
§ 19.31 (2009).  

Under these circumstances, an additional VA examination 
should be conducted in order to determine the severity of the 
Veteran's squamous cell carcinoma.  Moreover, an attempt 
should be made by the RO to obtain updated treatment records 
relating to this condition.  

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran to 
provide him an opportunity to identify 
all VA and non-VA medical providers who 
have treated him for his 
service-connected squamous cell carcinoma 
or any other form of cancer, to include 
lung cancer.  The RO must then obtain 
copies of the related medical records 
that are not already in the claims file.  
All attempts to secure this evidence must 
be documented in the claims file by the 
RO.  If, after making reasonable efforts 
to obtain the identified records, the RO 
is unable to secure same, the RO must 
notify the Veteran and (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the 
claim.  The Veteran must then be given an 
opportunity to respond.

2.  The Veteran must be afforded the 
appropriate VA examination to determine 
the symptoms and severity of his all 
squamous cell carcinoma and any residuals 
found.  All tests and studies deemed 
necessary must be performed.  If the 
Veteran is physically unable to attend 
this examination due to his health, the 
VA examiner must attempt to provide the 
information requested below based solely 
upon a review of the Veteran's claims 
file.  The Veteran's claims file must be 
made available to the examiner for review 
in conjunction with the examination.  The 
examiner must identify and describe in 
detail all squamous cell carcinoma found, 
to include residuals therefrom.  The 
examiner is also asked to identify any 
other forms of cancer which may be found, 
either by medical records or by 
examination.  Should other cancer types 
be identified, the VA examiner must 
comment on the etiological relationship, 
if any, between these conditions and the 
Veteran's service-connected squamous cell 
carcinoma.  A complete rationale must be 
given for all opinions and conclusions 
expressed in a typewritten report.  If 
the examiner cannot provide the requested 
opinions without resorting to 
speculation, it must be so stated, and 
the examiner must provide the reasons why 
and opinion would require speculation.  

3.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures.

4.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the RO must then re-adjudicate the 
Veteran's claim on appeal, including 
consideration of all of the additional 
evidence received since the July 2009 
supplemental statement of the case.  If 
any benefit sought on appeal remains 
denied, the Veteran and his representative 
must be furnished a supplemental statement 
of the case and be given the opportunity 
to respond thereto.  The appeal must then 
be returned to the Board for appellate 
review.  

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

